                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                           Norfolk Division



TONYA C. BINIARIS,

          Plaintiff,

V.                                      CIVIL ACTION NO. 2:18cv467


HANSEL UNION CONSULTING, PLLC,

          Defendant.



                          MEMORANDUM ORDER


     This matter comes before the court on Defendant Hansel Union


Consulting, PLLCs CHansel") Motion for Judgment on the Pleadings

("Motion"), EOF No. 12, and accompanying Memorandum in Support,

ECF No. 13, filed on April 17, 2019. Plaintiff Tonya C. Biniaris

("Biniaris") filed a Response on May 1, 2019, ECF No. 14, and

Hansel filed a Reply on May 7, 2019, ECF No. 15. The matter has

now been fully briefed and is ripe for review.^ For the reasons

below. Hansel's Motion is GRANTED IN PART AND DENIED IN PART.

                            I. BACKGROUND


      The following facts are taken from Biniaris' First Amended

Complaint, ECF No. 5, and for the purposes of this Motion are

accepted as true. See, e.g., Venkatraman v. REX Sys., Inc., 417




     ^ On May 14, 2019, Hansel filed a Local Civil Rule 7(E) Notice,
indicating that it does not request a hearing on its Motion. ECF
No. 16.
F.3d 418, 420 (4th Cir. 2005). Biniaris was employed by Hansel

from July 31, 2017 through March 13, 2018, and in her most recent

position at Hansel she worked as a physical therapist. Am. Compl.

SI 11. Hansel is a professional limited liability company that

provides      physical    therapy     and     consultation      services.        Id.

SISl 7, 12.   In its business. Hansel receives payments via Medicare

and Medicaid. Id. SI 34.


      On February 13, 2018, Biniaris suffered a lower back injury

while on      the job    at Hansel. Id. SI 16.        The lower back injury

'^substantially limited one or more of [Biniaris's] major life

activities." Id. On February 20, 2018, Hansel assigned Biniaris to

a revised work schedule due to her injury. Id. SI 18. Biniaris

alleges that, even after her injury, her performance continued to

meet or exceed Hansel's expectations. Id. SI 15.

      On   both   February 20      and 26,    2018,    Biniaris     requested     an

accommodation     from    Hansel    that     would    allow   her   to    continue

performing "physical" consulting work, which Biniaris alleges is

an essential function of her job as a physical therapist. Id.

SISI 19-20. Hansel refused to accommodate Biniaris, and informed her

that she could only return to her "regular" employment duties, if

she was "released with no restrictions." Id. SI 48-4 9.


      On   March 13,     2018,   Hansel    terminated    Biniaris.       Id.   SI 24.

Hansel's stated reasons for terminating Biniaris were that she had

taken patient files outside of the office, and that she had made
out-of-office patient visits. Id. ^ 26. Biniaris alleges that she

had permission to conduct out-of-office patient visits. Id. 51 28.

She further alleges that at least two other Hansel employees took

patient files out of        the   office, and said employees        were   not

terminated by Hansel. Id. 51 27. Biniaris asserts that Hansel's

stated reasons for her termination are pretextual, and that she

was actually terminated due to her back injury. Id. 51 51. Due to

her   termination,    Biniaris     has   suffered    '^lost   or   diminished

earnings, pain and suffering, or mental and emotional distress."

Id. 51 29.


      On   May 4,   2018,   Biniaris     filed   a   charge   of   disability

discrimination with the Equal Employment Opportunity Commission

(^^EEOC"). Id. 51 9. On May 31, 2018, the EEOC issued Biniaris a

Notice of Right to Sue. Id. 51 10. On August 29, 2018, Biniaris

filed her Complaint in this court, ECF No. I, and on December 11,

2018, she filed her First Amended Complaint, ECF No. 5. Biniaris

claims that Hansel's actions have violated the Rehabilitation Act

of 1973, 29 U.S.C. § 794 (''Rehabilitation Act" or "Act"), and the

Virginians with Disabilities Act, Va. Code § 51.5-41. Am. Compl.

5I5I 39, 56.

      Hansel filed an Answer to Biniaris's First Amended Complaint

on December 26, 2018. ECF No. 8. A Rule 16(b) Scheduling Conference

was held on January 28, 2019, at which time it was ordered that

Biniaris's discovery shall be completed by June 11, 2019; Hansel's
discovery shall be completed by July 9, 2019; and trial shall begin

on August 20, 2019. ECF No. 11. On April 17, 2019, Hansel filed

the   instant      Motion      and       accompanying       Memorandum       in    Support,

claiming     that       Biniaris's       First     Amended    Complaint           should   be

dismissed     in    its   entirety        pursuant    to     Federal   Rule        of   Civil

Procedure 12(c). ECF Nos. 12, 13.

                                II. LEGAL STANDARD


      Pursuant to Federal Rule of Civil Procedure 12(c),                                 fter

the pleadings are closed—^but early enough not to delay trial—a

party may move for judgment on the pleadings." Id.                       In considering

a   motion   under      Rule   12(c),      the     court    applies    the    same      legal

standard     as    it   does   in    a    motion    under    Federal    Rule       of   Civil


Procedure 12(b)(6). Walker v. Kelly, 589 F.3d 127, 139 (4th Cir.

2009) (citing Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th

Cir. 1999)).2

      Pursuant to Rule 12(b)(6), a complaint must be dismissed when

a plaintiff's allegations fail to state a claim upon which relief

can be granted. Id. ""To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ^state



     2 In its Response to Hansel's Motion, Biniaris treated
Hansel's Motion as one seeking summary judgment, ECF No. 14 at 3,
and submitted several exhibits in opposition to summary judgment.
Hansel has not moved for summary judgment, and discovery was
ongoing at the time the Rule 12(c) Motion was filed. Accordingly,
the court will not consider Biniaris's exhibits and will restrict
its inquiry only to the pleadings, as required under Rule 12(c).
See infra notes 5, 6, 7, and 8 and accompanying text.
a claim to relief that is plausible on its face.'" Ashcroft v.

Iqbal/    556    U.S.   662,   678 (2009)     (quoting     Bell Atl. Corp.       v.

Twombly, 550 U.S. 544, 570 (2007)). To evaluate a Rule 12(b)(6)

motion, the court accepts facts alleged in the complaint as true,

and views those facts in the light most favorable to the plaintiff.

E.g., Venkatraman, 417 F.3d at 420.


                                   III. ANALYSIS


        Hansel advances three arguments in support of its Motion. See

ECF No. 13. First, Hansel argues that Biniaris's Rehabilitation

Act claim    must be dismissed because            the   Rehabilitation   Act does


not apply to Hansel. Id. at 4. Second, Hansel argues that, if the

court concludes that the Rehabilitation Act applies to Hansel,

then Biniaris's Virginians with Disabilities Act claim must be

dismissed, because the Virginians with Disabilities Act does not

apply to employers already covered by the Rehabilitation Act. Id.

at 5 n. 4. Third, Hansel argues that both of Biniaris's claims

should be       dismissed   because Biniaris's          First Amended Complaint

contains only conclusory allegations, and does not sufficiently

allege that Biniaris is disabled, or that she was a ^^qualified"

individual,       as    required     to   state    a    claim   under    both   the

Rehabilitation Act and the Virginians with Disabilities Act. Id.

at 6.


     To be eligible for relief under Rule 12(c), the moving party

must show       that its    motion   is   made '"early enough      not to delay
trial." Fed. R. Civ. P. 12(c). Hansel filed its Motion on April 17,

2019,    almost     four      months    after       Hansel     filed       its   Answer       to

Biniaris's First Amended Complaint. ECF No. 12; ECF No. 8. The

parties have already had a Rule 16(b) scheduling conference, and

at the time Hansel filed its Motion the parties were approximately

halfway through the discovery process, with trial scheduled to

begin on August 20, 2019. See ECF No. 11. At this stage of the

proceedings, it is not clear that Hansel's Motion was made ''early

enough not to delay trial," considering the potential delay that

would    arise     if    Hansel's     Motion       was   granted      and    Biniaris        was

permitted     leave      to   amend    her    pleadings,       thus    requiring        a    new

responsive pleading from Hansel and potentially a new Rule 16(b)

Scheduling Conference.

     It is       unnecessary ultimately to resolve                    this question of

timeliness       here,    because      the    allegations       in    Biniaris's        First

Amended Complaint, accepted as true and construed in the light

most favorable to Biniaris, sufficiently state a claim for relief

under the Rehabilitation Act. However, the timeliness of Hansel's

Motion   is   of    concern     to     the    court      and   is    addressed     in       this


Memorandum Order.


              A. Applicability of the Rehabilitation Act

     Pursuant to         29 U.S.C. § 794(a), "[n]o otherwise                     qualified

individual with a disability in the United States . . . shall,

solely   by   reason      of   her     or    his   disability,        be    excluded        from
participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal

financial assistance . . . .                 The Rehabilitation Act makes clear


that,    in    order    for    a    private    business    to   be    subject   to    its

requirements, the private business must receive                      Federal financial

assistance." Id. Biniaris alleges that, in its business. Hansel

receives payments via Medicare and Medicaid. Am. Compl.                           SI 34.

Hansel    argues       that    such       payments   do   not   constitute   ''Federal

financial assistance," such as would bring Hansel under the purview

of the Rehabilitation Act. ECF No. 13 at 4.


     As       many    courts       have    concluded,     payments     received      from

Medicare      and    Medicaid      constitute "Federal financial          assistance"

under the Rehabilitation Act. E.g., United States v. Baylor Univ.

Med. Ctr., 736 F.2d 1039, 1042 (5th Cir. 1984); Dorer v. Quest




     3 The Rehabilitation Act applies only to discrimination in a
"program or activity." 29 U.S.C. § 794. It is not self-evident
that Biniaris's employment constitutes a "program or activity."
However, the phrase "program or activity" is defined for the
purposes of the Act to include "all of the operations of an entire
corporation, partnership, or other private organization, or an
entire sole proprietorship, which is principally engaged in the
business of providing education, health care, housing, social
services, or parks and recreation." 29 U.S.C. § 794(b)(3)(A)(ii).
In this case, Biniaris alleges that Hansel provides physical
therapy and consultation services. Am. Compl. f 12. Construing
this fact in the light most favorable to Biniaris for the purposes
of this Motion, the court concludes that Hansel is "principally
engaged" in the business of providing health care. Therefore, the
Rehabilitation   Act's   prohibition    against   disability-based
discrimination applies to "all of the operations" of Hansel,
including Biniaris's employment. See 29 U.S.C. § 794(b)(3)(A).
Diagnostics, Inc., 20 F. Supp. 2d 898, 900 (D. Md. 1998); N.Y. ex

rel. Vacco v. Mid Hudson Med. Group, P.C. (^'Vacco'"), 877 F. Supp.

143, 149 (S.D.N.Y. 1995); In re Baby K, 832 F. Supp. 1022, 1027

(E.D. Va. 1993); Bernard        B.   v.   Blue    Cross and Blue       Shield   of

Greater N.Y., 528 F. Supp. 125, 132 (S.D.N.Y. 1981), aff^d without

opinion, 679 F.2d 7 (2d Cir. 1982).''

     Payments      from   Medicare    and    Medicaid     are     appropriately

considered ""Federal financial assistance" because, unlike payments

received from private insurers pursuant to traditional insurance

policies. Medicare and Medicaid payments are a Federal assistance

program, intended to subsidize the cost of healthcare for senior

citizens     and   low-income   families.        See   Vacco,    877   F.   Supp.

at 149-50. Including Medicare and Medicaid payments within the

definition    of ""Federal   financial      assistance" also      furthers      the

Congressional intent behind the           Rehabilitation        Act,   which    was

enacted to prevent the funds of the United States from being used

to support disability-based discrimination. See Baylor Univ. Med.

Ctr., 736 F.2d at 1042 (analyzing the legislative history of the




       The court declines to follow Traqeser v. Libbie Rehab. Ctr.,
462 F. Supp. 424, 426 (E.D. Va. 1977) (Warriner, J.), affM. on
other grounds, 590 F.2d 87 (4th Cir. 1978), which held that receipt
of Medicare and Medicaid payments is not ""Federal financial
assistance" and does not subject recipients to the Rehabilitation
Act. Although Hansel repeatedly urged in its Memorandum and Reply
that this court must follow Trageser, the opinion of another
district court, even within this district, is not binding
precedent.

                                      8
Rehabilitation Act to conclude that Medicare and Medicaid payments

are ^^Federal financial assistance"). Accordingly, the receipt of

Medicare and Medicaid payments properly subjects Hansel to the

requirements of the Rehabilitation Act. Dismissal pursuant to Rule

12(c) is not warranted on this ground.

     B. Applicability of the Virginians with Disabilities Act

      Having   concluded    that    the    Rehabilitation        Act     applies     to

Hansel, the     court must also conclude that the Virginians                       with

Disabilities Act does not apply to Hansel. The Virginians with

Disabilities Act specifically provides that it ''shall not apply to

employers covered by the federal Rehabilitation Act of 1973." Va.

Code § 51.5-41(f). Based on the facts in Biniaris's First Amended

Complaint, Hansel is covered by the Rehabilitation Act, and so the

Virginians     with    Disabilities      Act   does    not    apply      to   Hansel.

Accordingly, Biniaris's Virginians with Disabilities Act claim is

DISMISSED    WITHOUT    PREJUDICE   to    file   the   claim    in    state      court,

should it later be determined that the evidence in this case fails


to   support   Biniaris's   allegations that           the    Rehabilitation       Act

applies to Hansel.

         C. Sufficiency of Biniaris's Factual Allegations

      For its final argument. Hansel argues that Biniaris has failed

to sufficiently state a claim for disability discrimination under

the Rehabilitation      Act. ECF No. 13 at 2. To             state   a   claim    under


the Rehabilitation Act, a plaintiff terminated from her employment
must establish that (1) she has a disability; (2) she is ^'otherwise

qualified" for her employment; and (3) she was terminated ''solely"

by reason of her disability. Halpern v. Wake Forest Univ. Health

Sci., 669 F.3d 454, 461-62 (4th Cir. 2012); Doe v. Univ. of Md.

Med. Sys. Corp., 50 F.3d 1261, 1265 (4th Cir. 1995). Hansel argues

that    the   facts   in   Biniaris's    First   Amended   Complaint   do    not

sufficiently allege that Biniaris has a disability, or that she

was "otherwise qualified" for her employment at Hansel. ECF No. 13

at 5-10.


       For the purposes of the Rehabilitation Act, a "disability" is

"a physical or mental impairment that substantially limits one or

more major life activities of [an] individual; a record of such an

impairment; or being regarded as having such an impairment . . . ."

42 U.S.C. § 12102(1);          29 U.S.C. § 705(9)(B) (providing that 42

U.S.C. § 12102 will define the term "disability" for the purposes

of     the    Rehabilitation    Act).     Significantly,     only    permanent

conditions constitute a "disability" for the purposes of the Act.

McDonald v. Pa., Dept. of Pub. Welfare, Polk Ctr., 62 F.3d 92, 96

(3d Cir. 1995) (employee          who was out of work for two months

following surgery was not "disabled" under the Rehabilitation Act

because of the temporary nature of her injury); Evans v. City of

Dallas, 861 F.2d 846, 853 (5th Cir. 1988) (Rehabilitation Act claim

properly      dismissed    because      plaintiff's   injury   was     not    an

"impairment of a continuing nature").

                                        10
       Biniaris alleges that she suffered a lower back injury while

on     the    job     at   Hansel,    and     that   said   lower   back      injury

'^substantially limited one or more of [Biniaris's] major life

activities." Am. Compl. f 16. Biniaris's First Amended Complaint

does    not    make    clear   whether      Biniaris's   back   injury   is    of   a

permanent or temporary nature. For the purposes of this Motion,

however, the court construes all facts alleged in the light most

favorable to Biniaris. E.g., Venkatraman, 417 F.3d at 420. Viewing

the facts in the light most favorable to Biniaris, Biniaris's

allegations reasonably support a conclusion that Biniaris's injury

was permanent in nature, given that Biniaris does not allege any

specific time frame that she suffered from the back injury.^ She

has also alleged that the injury substantially limited one or more

of her life activities.^ Accordingly, Biniaris has pled sufficient

facts to state         a   claim   that she      was "disabled" as the term is




     5 Hansel can determine the time frame during discovery. See
infra note 6. Then, if appropriate, a motion for summary judgment
under Federal Rule of Civil Procedure 56 may be filed on this
point.

       ® Hansel argues that Biniaris has failed to state for which
specific activities Biniaris was limited due to her back injury.
To the extent that Hansel seeks greater detail about the nature
and scope of Biniaris's purported disability. Hansel should seek
this information through all the discovery resources available to
it, including interrogatories, requests for admission, requests
for production of documents, depositions, and expert witness
disclosures.



                                            11
defined   under the       Rehabilitation      Act,   and     Hansel   may     not seek

relief through a Rule 12(c) Motion on these issues.''

     Biniaris has also pled sufficient facts to state a claim that

she was ^^otherwise qualified" for her employment at Hansel. Under

the Rehabilitation Act, ""[a] ^qualified' individual is one ^who,

with, or without reasonable modifications to rules, policies, or

practices, . . . meets the essential eligibility requirements' for

participation in a program or activity." Halpern, 669 F.3d at 462.

In the specific context of employment, a '"qualified" individual is

one who, with or without reasonable accommodation, can perform all

of the essential functions of his or her employment. See id.;

Tyndall v. Nat'l Educ. Ctrs., Inc., 31 F,3d 209, 213 (4th Cir.

1994) (analyzing an identical standard under the Americans with

Disabilities Act).

     Based    on    the   facts     alleged   in     Biniaris's       First    Amended

Complaint, Biniaris could perform the essential functions of her

position.    Biniaris       was   injured    on    February 13,       2018,    and    on

February 20, 2018, she received a revised work schedule due to her

injury. Id.    SI 18. She then continued             working for Hansel until

March 13,    2018,    and     during   that       time     she    alleges   that     her

performance    of     her     job   functions        met     or    exceed     Hansel's

expectations. Id. SI 15. She was then terminated, purportedly for




      See supra notes 5 and 6 and accompanying text.

                                        12
taking    patient     files   outside     of   the    office,     and    for   having

out-of-office patient visits—and not for any reasons related to

her inability to perform essential job functions. Id. f 26. Thus,

there are     no facts before the court that Biniaris               was    unable to


perform any of the essential functions Hansel assigned to her after

her injury.

       Although Biniaris was apparently restricted from performing

"^physical" consulting        work following         her injury,     and    although

Biniaris alleges that this was an ''essential" function of her job

as a physical therapist, Biniaris has sufficiently alleged that

Hansel failed to reasonably accommodate her, thus preventing her

from performing this essential function. Id.                      19-20; 48-49. To

state a claim for failure to accommodate under the Rehabilitation

Act, a plaintiff must allege that (1) she was a qualified person

with a disability; (2) the employer had notice of the disability;

(3) the plaintiff could perform the essential functions of her

position with a reasonable accommodation; and (4) the employer

nonetheless refused to make the accommodation. Hannah P. v. Coats,

916    F.3d   327,   337   (4th   Cir.   2019). Biniaris        alleges    that she

requested an accommodation from Hansel on February 20 and 26, 2018,

which would have allowed her to perform "physical" consulting work

despite her injury. Am. Compl. SISI 19-20. Hansel allegedly refused

to    accommodate    Biniaris,    and    informed    her   that    she   could   only




                                         13
return to her ^^regular" employment duties if she was ^'released

with no restrictions." Id. SI 48-49.®

      Based on these alleged facts, Biniaris's inability to perform

the essential function        of '^physical" consulting       work    does not

prevent her from being consider a ^^qualified" individual, because

she has sufficiently alleged that that Hansel failed to make a

reasonable accommodation for         her   to allow     her to     perform this

essential job function. Because Biniaris could allegedly perform

all   of   the   essential    functions    of   her    job   with    reasonable

accommodation,     she   is    a   '"qualified"       individual     under   the

Rehabilitation Act.      Moreover, because Biniaris has sufficiently

alleged that she has a disability, and that she was a "qualified"

individual for her position at Hansel, dismissal pursuant to Rule

12(c) is not warranted on this ground.

                                   IV. CONCLUSION


      For the reasons set forth above. Hansel's Motion for Judgment

on the Pleadings is GRANTED IN PART AND DENIED IN PART. Biniaris's

Rehabilitation Act claim goes forward at this juncture.




     ® Hansel argues that Biniaris should have pled additional
facts regarding what type of "physical" consulting work she
performed prior to her injury, and what type of accommodation would
have allowed her to return to "physical" consulting work. To the
extent Hansel seeks additional facts about the nature of Biniaris's
failure to accommodate claim, however. Hansel should have sought
this information through all the discovery resources available to
it. See supra note 6.

                                      14
     The court also opines that Hansel may not utilize a Rule 12(c)

Motion at this late stage in the proceedings as a substitute for

a motion for summary judgment or the discovery process. Biniaris

filed her First Amended Complaint on December 11, 2018, and Hansel

answered   it     on    December 26,    2018,      The     Rule     16(b)    Scheduling

Conference   was       held   on   January 28,     2019, and        discovery    began.

Discovery was the appropriate vehicle to ascertain the details and

facts of the allegations, and discovery was well ongoing when this

tardy Rule 12(c) Motion was filed on April 17, 2019.

     The Clerk is DIRECTED to forward a copy of this Memorandum

Order to counsel for all parties.

     IT IS SO ORDERED.



                                              Rebecca Beach Smith
                                              United States District Judgo
                                       REBECCA BEACH SMITH
                                       UNITED STATES DISTRICT JUDGE
June i   , 2019




                                         15
